Electronically Filed
                                                         Supreme Court
                                                         SCWC-30652
                                                         23-OCT-2012
                                                         10:25 AM



                           NO. SCWC-30652


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



 ANGELA BROWN, Individually and as Special Administrator of the

     Estate of Ryan Cornell, Petitioner/Plaintiff-Appellant,


                                vs.


ROMEO E. MARQUEZ, Respondent/Defendant-Cross-Claimant-Appellee,


                                and


    ARAKAKI MECHANICAL, LLC, Respondent/Defendant-Cross-Claim

                       Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30652; CIV. NO. 08-1-0154(1))


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Petitioner/Plaintiff-Appellant Angela Brown’s

application for writ of certiorari filed on September 13, 2012,

is hereby rejected.

          DATED:   Honolulu, Hawai'i, October 23, 2012.

Jan K. Apo and Mark D.          /s/ Mark E. Recktenwald

Reck for petitioner

                                /s/ Paula A. Nakayama

Roy F. Hughes and

Charlene S.P.T. Murata 

for respondent Arakaki
         /s/ Simeon R. Acoba, Jr.

Mechanical, LLC

                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack